450 (Rev. 01/09) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District of South Carolina


                        Marco D. Keitt,
                           Plaintiff
                              v.                                               Civil Action No.     0:18-01462-JMC

       S.C. Dept. of York, S.C. Dept. of Social
     Services, State of S.C., and County of York,
                      Defendants

                                                     JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                        recover from the defendant (name)             the amount of            dollars ($    ),
which includes prejudgment interest at the rate of               %, plus postjudgment interest at the rate of      %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                                .


O other: the plaintiff shall take nothing of the defendants and this action is dismissed with prejudice.




This action was (check one):
 tried by a jury with Judge                              presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The Court having adopted the
Report and Recommendation of Magistrate Judge Shiva V. Hodges to dismiss.


Date: November 14, 2018                                                       CLERK OF COURT


                                                                                                  s/Angie Snipes
                                                                                       Signature of Clerk or Deputy Clerk
